On November 13, 1987, the Defendant was sentenced on Count I, Accountability for Robbery and Count TV, Robbery. A thirty (30 years sentence was given on each count plus ten (10 years for the use of a *22weapon. The sentence imposed for the weapon shall run consecutively on each count; and Count I and Count IV shall be served concurrently to each other. The petitioner shall receive credit for 165 days served. Dangerous Offender.
DATED this 23rd day of April, 1990.
On April 23, 1990, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Comb.
The Defendant was present and was represented by William Boggs, Attorney at Law from Missoula. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence imposed shall be affirmed.
The reason for the decision is based upon the presumption of the correctness of the sentence imposed by the District Court.